Title: To George Washington from Samuel Huntington, 24 September 1780
From: Huntington, Samuel
To: Washington, George


                        
                            Sir,
                            Philadelphia September 24. 1780
                        
                        By the enclosed Act of Congress of the 19. Instant, your Excellency will be informed of the Measures they
                            have adopted in Consequence of your Letter of the 10. Instant, to obtain a quantity of salted Beef & Pork therein
                            mentioned. I have the Honor to be with the highest Respect your Excellency’s most obedient Servant
                        
                            Sam. Huntington President
                        
                    